                 Case 20-11570-LSS             Doc 286           Filed 08/10/20    Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             §
In re:                                                       §     Chapter 11
                                                             §
PYXUS INTERNATIONAL, INC., et al., 1                         §
                                                             §     Case No. 20-11570-LSS
                              Debtors.                       §
                                                             §     Hearing Date: August 18, 2020 @ 9:30
                                                             §     a.m.
                                                             §     Objection Deadline: August 10, 2020 @
                                                                   4:00 p.m. 2


         UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF JOINT
          PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION OF PYXUS
               INTERNATIONAL, INC., AND ITS AFFILIATED DEBTORS

          Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”), through

 his undersigned attorneys, objects to confirmation of the Joint Chapter 11 Plan of Reorganization

 of Pyxus International, Inc., and Its Affiliated Debtors (“Plan”, D.E.21) 3 and states as follows:

                                               JURISDICTION

          1.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

 Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

 157(b)(2), this Court has jurisdiction to hear and determine this objection.

          2.      Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with administrative

 oversight of the bankruptcy system in this District. Such oversight is part of the U.S. Trustee’s

 overarching responsibility to enforce the laws as written by Congress and interpreted by the


 1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
 identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
 North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
 Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
 2
  Graciously extended to the Office of the United States Trustee.
 3
  Terms shall have the same meaning given them in the Plan, Disclosure Statement or Solicitation Procedures
 Motion unless otherwise noted herein.

                                                         1
               Case 20-11570-LSS         Doc 286      Filed 08/10/20     Page 2 of 9




courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,

Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee has “public interest

standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v.

Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S.

Trustee as a “watchdog”).

        3.      Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to monitor

plans and disclosure statements filed in Chapter 11 cases and to comment on such plans and

disclosure statements.

        4.      Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on the Plan and

the issues raised in this objection.

                                 PRELIMINARY STATEMENT

        5.      The Debtors filed a Plan of Reorganization (D.E.21) on the Petition Date along

with a Disclosure Statement (D.E. 22). The pre-packaged Plan restructures senior debt of more

than $1.4 billion, including $636 million of junior secured bondholder debt converted to equity

and all junior classes of claims being otherwise paid in full or reinstated unimpaired.

Shareholders are provided with no distribution. Shareholders who do not opt out of proposed

third party releases contained in the Plan will share a $1 million distribution.

        6.      The U.S. Trustee objects to confirmation of the Plan because the Plan contains

broad release and exculpation provisions that are inconsistent with the Bankruptcy Code. The

Third-Party Release provision proposes to release acts subject to exculpation and proposes to

release future conduct. The exculpation provision includes non-estate fiduciaries as exculpated

parties and proposes to exculpate future conduct. The Third-Party Release and Exculpation




                                                  2
                 Case 20-11570-LSS       Doc 286       Filed 08/10/20    Page 3 of 9




provisions also purport to release or exculpate conduct based upon the advice of counsel,

irrespective of how or when the advice is given.

                                        STATEMENT OF FACTS

        7.       On June 15, 2020 (the “Petition Date”), Pyxus International, Inc., and four

affiliates (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code. All of the cases have been ordered jointly consolidated for administrative

purposes. On June 25, 2020, the U.S. Trustee filed his notice that he has not appointed an

Official Committee of Unsecured Creditors because there was insufficient creditor interest

(D.E.103).

       8.        On the Petition Date, the Debtors filed a Plan (D.E. 21) and Disclosure Statement

(D.E. 22). The Plan restructures senior debt, satisfies all unsecured and intercompany claims and

provides a distribution of $1 million to shareholders who do not opt out of the proposed Third-

Party Release provision contained at Section VIII.F of the Plan.

            9.   The Definition of Exculpated Parties (1.54) reads as follows:

       “Exculpated Party” means, collectively, and in each case in its capacity as such:
       (a) the Debtors; (b) the Reorganized Debtors; (c) each Related Party of each
       Entity in clauses (a) and (b); and (d) any other Person entitled to the protections of
       section 1125(e) of the Bankruptcy Code; provided that non-Debtor Affiliates of
       the Debtors shall not be Exculpated Parties.

       10.       The Third-Party Release provision (VIII.F) proposes to release conduct taking

place after the Effective Date and reads in pertinent part in this regard as follows:

       “…the administration and implementation of the Plan, including the issuance or
       distribution of any Securities pursuant to the Plan, or the distribution of property
       under the Plan or any other related agreement, or upon any other related act,
       omission, transaction, agreement, event, or other occurrence taking place on or
       before the Effective Date except for claims or liabilities arising out of or relating
       to any act or omission by a Released Party that is determined in a Final Order of a
       court of competent jurisdiction to have constituted actual fraud.”




                                                   3
              Case 20-11570-LSS          Doc 286      Filed 08/10/20     Page 4 of 9




       11.     The Exculpation provision is identical in many respects to the Third-Party

Release provision and reads in pertinent part as follows:

       “the administration and implementation of the Plan, including the issuance of
       any Securities pursuant to the Plan, or the distribution of property under the Plan
       or any other related agreement (including, for the avoidance of doubt, providing
       any legal opinion requested by any Entity regarding any transaction, contract,
       instrument, document, or other agreement contemplated by the Plan or the
       reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu
       of such legal opinion), except for claims or liabilities arising out of or relating to
       any act or omission that is determined in a Final Order of a court of competent
       jurisdiction to have constituted actual fraud, willful misconduct, or gross
       negligence, but in all respects such Entities shall be entitled to reasonably rely
       upon the advice of counsel with respect to their duties and responsibilities
       pursuant to the Plan. The Exculpated Parties have, and upon completion of the
       Plan shall be deemed to have, participated in good faith and in compliance with
       the applicable laws with regard to the solicitation of votes and distribution of
       consideration pursuant to the Plan and, therefore, are not, and on account of such
       distributions shall not be, liable at any time for the violation of any applicable
       law, rule, or regulation governing the solicitation of acceptances or rejections of
       the Plan or such distributions made pursuant to the Plan.”

       12.     Like the advice of counsel language contained in the Exculpation provision

above, the Third-Party Release contains similar language: “…(including, for the avoidance of

doubt, providing any legal opinion requested by any Entity regarding any transaction, contract,

instrument, document, or other agreement contemplated by the Plan or the reliance by any

Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)…”

                                          ARGUMENT

I.     Releases

       A.      Third Party Releases

       13.     There are numerous ways in which the third party releases, the Debtor releases

and exculpation provisions set forth in the Plan are contrary to the standards set forth by this

Court in In re Tribune Company, 464 B.R. 126 (Bankr. D. Del. 2011), In re Washington Mutual,

Inc., 442 B.R. 314 (Bankr. D. Del. 2011), and other applicable law.



                                                  4
              Case 20-11570-LSS         Doc 286      Filed 08/10/20     Page 5 of 9




       14.     Some Courts in this District have determined that third party releases of non-

debtors should be allowed provided that they are consensual. See In re Wash. Mut., Inc., 442

B.R. 314, 352 (Bankr. D. Del. 2011), citing, inter alia, In re Coram Healthcare Corp., 315 B.R.

321, 335 (Bankr. D. Del. 2004) (holding that the “Trustee (and the Court) do not have the power

to grant a release of the Noteholders on behalf of third parties,” and that such release must be

based on consent of the releasing party); In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D.

Del. 1999) (holding that the release provision had to be modified to permit third parties’ release

of non-debtors only for those creditors who voted in favor of the plan); In re Exide Techs., 303

B.R. 48, 74 (Bankr. D. Del. 2003) (approving releases which were binding only on those

creditors and equity holders who accepted the terms of the plan).

       15.      There are certain categories of persons and entities included among the Released

Parties, such as the Debtors’ directors, officers and employees, and similar members of the

Debtors or other parties that the Third Circuit Court of Appeals and this Court have already

determined are not entitled to non-consensual third party releases. See Continental Airlines, 203

F.3d at 215 (“[W]e have found no evidence that the non-debtor D & Os provided a critical

financial contribution to the Continental Debtors’ plan that was necessary to make the plan

feasible in exchange for receiving a release of liability”); Washington Mutual, 442 B.R. 314 at

354 (“[T]here is no basis for granting third party releases of the Debtors’ officers and directors ,

. . . . [as] [t]he only ‘contribution’ made by them was in the negotiation of the Global Settlement

and the Plan, [which] activities are nothing more than what is required of directors and officers

of debtors in possession (for which they have received compensation and will be exculpated) . . .

.”); In re Genesis Health Ventures, Inc., 266 B.R. 606–07 (Bankr. D. Del. 2001) (“[T]he officers,

directors and employees have been otherwise compensated for their contributions, and the




                                                 5
              Case 20-11570-LSS          Doc 286     Filed 08/10/20    Page 6 of 9




management functions they performed do not constitute contributions of ‘assets' to the

reorganization.”).   The same logic is also applicable to third party releases of the Debtors’

professionals who, like the Debtors’ directors and officers, will be protected by the exculpation

provision. See Wash. Mut., 442 B.R. at 354.

       16.      The Debtors have the burden of justifying the validity of the non-consensual third

party releases for each and every party to be released. Because an evidentiary predicate is

necessary to approve the third party releases, the U.S. Trustee reserves argument on this issue

until the record at the confirmation hearing is closed.

       17.     The proposed Third-Party release is inappropriate to the extent it purports to

release future conduct taking place after the Effective Date. Such provisions have been rejected.

In the case of In re Midway Gold US Inc., 575 B.R. 475 (Bankr. Co 2017), the Court denied

confirmation to a Plan which purported to release future conduct and exculpate future conduct as

here. With respect to the proposed release of future conduct, the Court stated: “Lastly, the

releases may not provide non debtors with ‘‘blanket immunity’’ for all times, transgressions and

omissions and may not include immunity from gross negligence or willful misconduct.” 575

B.R. at 506. With respect to the proposed exculpation of future conduct, the Court Stated: “The

Court finds this provision overly broad because there does not appear to be any temporal

limitation on the conduct and omissions being exculpated.”

       B.      Exculpation

       18.     Plan Section VIII.G proposes to exculpate parties from conduct taking place not

only during the case but also proposes to exculpate future conduct including with the last

sentence of the provision, a complete release upon completion of the Plan:

       “The Exculpated Parties have, and upon completion of the Plan shall be deemed
       to have, participated in good faith and in compliance with the applicable laws
       with regard to the solicitation of votes and distribution of consideration pursuant


                                                 6
                  Case 20-11570-LSS            Doc 286       Filed 08/10/20       Page 7 of 9




       to the Plan and, therefore, are not, and on account of such distributions shall not
       be, liable at any time for the violation of any applicable law, rule, or regulation
       governing the solicitation of acceptances or rejections of the Plan or such
       distributions made pursuant to the Plan.”
For the reasons set forth in paragraph 17 above, all the language purporting to release future

conduct, including the proposed future release upon completion of the Plan, should be stricken. 4

           19.     The definition of Exculpated Party includes, in addition to estate fiduciaries: “any

other Person entitled to the protections of Section 1125(e) of the Bankruptcy Code.” Section

1125(e) Persons are not estate fiduciaries. 5 Including these various entities in the exculpation

provision is overbroad. The definition “Exculpated Party” should be revised to remove from it

the Section 1125(e) Parties and Related Parties. The list of parties receiving exculpation should

be limited to those parties who served in the capacity of estate fiduciaries, i.e., the creditors’

committee, its members, estate professionals and the Debtor's directors and officers. See In re

Indianapolis Downs, LLC, 486 B.R. 286 (Bankr. D. Del. 2013); In re Tribune Co., 464 B.R. 126,

189 (Bankr. D. Del. 2011); In re PTL Holdings, LLC, 2011 WL 5509031 *12 (Bankr. D. Del.

Nov. 10, 2011); In re Washington Mutual Inc., 442 B.R. 314, 350 (Bankr. D. Del. 2011). See

also PWS Holding Corp, 228 F.3d 224 (3d Cir. 2000).

           20.     It is settled in this District that non-estate fiduciaries are not entitled to

exculpation. Section 1125(e) persons are not estate fiduciaries. It is wholly disingenuous to

draft a provision which purports to provide relief to the “…fullest extent permissible under

applicable law…” when the law does not permit exculpation of non-estate fiduciaries or future

conduct.

           C.      Reliance Upon the Advice of Counsel



4
    The Debtor has proposed a Plan Amendment which would resolve this issue.
5
    Section 1125(e) of the Bankruptcy Code begins with the words: “A person…”. This could be anybody.



                                                         7
                  Case 20-11570-LSS      Doc 286      Filed 08/10/20   Page 8 of 9




        21.       Each of the Third-Party Release and Exculpation provisions contain within them

the following language: “…(including, for the avoidance of doubt, providing any legal opinion

requested by any Entity regarding any transaction, contract, instrument, document, or other

agreement contemplated by the Plan or the reliance by any Released Party/Exculpated Party on

the Plan or the Confirmation Order in lieu of such legal opinion)…”. This language should be

stricken from each of the respective provisions along with any similar language. Reliance upon

the advice of counsel is an available defense at common law. Including such language in a plan

tends to elevate the defense into an immunity. Additionally, here, the legal advice may be oral,

written or given at any time in the past or into the future, and immunize any protected person

from liability.

                                              CONCLUSION

        22.       The Plan should not be confirmed in its present form. The Third-Party Release

and Exculpation provisions are inappropriate to the extent they purport to release or exculpate

future conduct. The Exculpation provision should be limited to estate fiduciaries. Finally,

provisions which permit release or exculpation upon the advice of counsel, however and

whenever given, should be stricken.

        23.   The U.S. Trustee leaves the Debtors to their burden of proof.

        WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an order

denying confirmation of the Plan, and/or granting such other relief as this Court deems

appropriate, fair and just.

Dated: August 10, 2020                           Respectfully submitted,
       Wilmington, Delaware
                                                 ANDREW R. VARA
                                                 ACTING UNITED STATES TRUSTEE
                                                 Region 3




                                                  8
Case 20-11570-LSS   Doc 286   Filed 08/10/20   Page 9 of 9




                         By: /s/ David L. Buchbinder
                         David L. Buchbinder, Esquire
                         Trial Attorney
                         United States Department of Justice
                         Office of the United States Trustee
                         J. Caleb Boggs Federal Building
                         844 King Street, Suite 2207
                         Wilmington, DE 19801
                         (302) 573-6491
                         (302) 573-6497 (Fax)
                         david.l.buchbinder@usdoj.gov




                          9
